           Case 2:21-cv-00507-AKK Document 1 Filed 04/09/21 Page 1 of 10               FILED
                                                                              2021 Apr-09 PM 02:34
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

RUTH CROOKS,                              )
WANDA MALCOM,                             )
                                          )
Plaintiffs,                               )
                                          )
v.                                        )           Civil Action No.:
                                          )
MURROW’S TRANSFER, INC.,                  )
                                          )
Defendant.                                )
                                          )
                                          )



                             NOTICE OF REMOVAL


      COMES NOW the Defendant, MURROW’S TRANSFER, INC.,

(incorrectly identified in Plaintiff’s Complaint as MURROW TRANSFER, INC.,

hereinafter “MTI”) and, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, files this

Notice of Removal of the foregoing cause from the Circuit Court of Jefferson

County, Alabama, to the United States District Court for the Northern District of

Alabama, Southern Division. As grounds for removal, MTI states as follows:

      1.       Plaintiffs Ruth Crooks and Wanda Malcom initiated this civil action

against MTI on or about March 4, 2021, in the Circuit Court of Jefferson County,

Alabama, Civil Action No. CV-2021-900712. Pursuant to 28 U.S.C. § 1446(a),



{DOC# 00720202}
           Case 2:21-cv-00507-AKK Document 1 Filed 04/09/21 Page 2 of 10




copies of all pleadings, as well as copies of all process and other papers on file in the

record of the state court action, which are within the possession, custody and control

of Defendant, are attached hereto as Exhibit “1.” The case action summary for this

case, from the State Judicial Information System website, Alacourt.com, is attached

hereto as Exhibit “2.”

      2.       Defendant MTI files this Notice of Removal pursuant to 28 U.S.C. §§

1441 and 1446 and asserts federal diversity of citizenship jurisdiction pursuant to 28

U.S.C. § 1332. This action could have originally been brought in this Court pursuant

to 28 U.S.C. § 1332. This Court has original jurisdiction over this civil action

pursuant to 28 U.S.C. § 1332(a)(1), as complete diversity of citizenship exists

between the Parties, and the amount in controversy exceeds $75,000, exclusive of

interest and costs.

      3.       Pursuant to 28 U.S.C. § 1332(a)(1), complete diversity exists between

the parties properly joined and served in this Action, both now and at the time the

lawsuit was filed in state court. Plaintiff Ruth Crooks is a resident and citizen of the

State of Alabama. (Ex. 1, Compl. at ¶ 1). Plaintiff Wanda Malcom is a resident and

citizen of the State of Alabama. (Ex. 1, Compl. at ¶ 2). Intervenor-Plaintiff, GEICO

Casualty Company, is domiciled in Maryland and its principal place of business is 1

GEICO Blvd, Fredericksburg VA, 22412. Pursuant to 28 U.S.C. § 1441(b)(1), the

citizenship of fictitious defendants named in Plaintiff’s Complaint “shall be


{DOC# 00720202}                            2
           Case 2:21-cv-00507-AKK Document 1 Filed 04/09/21 Page 3 of 10




disregarded” in determining whether this civil action is removable based on diversity

jurisdiction. The only named and served defendant as of the filing date of this Notice

of Removal is Defendant MTI, a non-citizen of the State of Alabama, therefore

complete diversity of citizenship exists. Defendant MTI was incorporated in and has

its principal place of business in Thomasville, North Carolina. Thus, complete

diversity of citizenship exists.

      4.       Pursuant to 28 U.S.C. § 1332(a)(1), the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs. The

longstanding federal rule for determining the amount in controversy is to examine

the plaintiff’s complaint. See, e.g., Lindsay v. American General Life & Accident

Ins. Co., 133 F. Supp. 2d 1271, 1275 (N.D. Ala. 2001) (citations omitted). Here,

however, Plaintiffs do not specify in the Complaint the total amount of damages they

seek against MTI. The Eleventh Circuit precedent provides that where, as here, a

plaintiff makes an unspecified damages demand in state court, “a removing

defendant must prove by a preponderance of the evidence that the amount in

controversy more likely than not exceeds the jurisdictional requirement.” Roe v.

Michelin N. Am., Inc., 613 F. 3d 1058, 1061 (11th Cir. 2010) (quoting Tapscott v.

MS Dealer Service Corp., 77 F.3d 1353, 1357 (11th Cir. 1996)). In some cases, this

burden will require the removing defendant to provide additional evidence, but in

other cases “it may be ‘facially apparent’ from the pleading itself that the amount in


{DOC# 00720202}                           3
           Case 2:21-cv-00507-AKK Document 1 Filed 04/09/21 Page 4 of 10




controversy exceeds the jurisdictional minimum, even when ‘the complaint does not

claim a specific amount of damages.’” Roe, 613 F. 3d at 1061 (quoting Pretka v.

Kolter City Plaza II, Inc., 608 F.3d 744, 754 (11th Cir. 2010) (citations omitted)).

      5.       The Eleventh Circuit Court of Appeals has stated if a defendant alleges

removability is facially apparent from the complaint, “the district court must

evaluate whether the complaint itself satisfies the defendant’s jurisdictional burden.”

Id. at 1061. The district court is not bound by the plaintiff’s representations and does

not have to assume the plaintiff is best able to evaluate the amount of damages

sought. Id. (citing Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 771 (11th Cir.

2010)). The Eleventh Circuit Court of Appeals further stated:

      Eleventh Circuit precedent permits district courts to make
      ‘reasonable deductions, reasonable inferences, or other reasonable
      extrapolations’ from the pleadings to determine whether it is
      facially apparent that a case is removable. Put simply, a district court
      need not ‘suspend reality or shelve common sense in determining
      whether the face of a complaint establishes the jurisdictional amount.’
      Instead, courts may use their judicial experience and common sense in
      determining whether the case stated in a complaint meets federal
      jurisdictional requirements.

Id. at 1061-62 (citations omitted) (emphasis added). The rationale for this rule is in

part to prevent plaintiffs from defeating a court’s statutory right to hear a case

through artful pleading that does not specify the value of the claimed damages. Id.

at 1064.




{DOC# 00720202}                            4
           Case 2:21-cv-00507-AKK Document 1 Filed 04/09/21 Page 5 of 10




      6.       Recent cases are helpful in determining the amount in controversy

where, as here, a plaintiff fails to make a specific damages demand in the complaint.

One such case explained the impact of amended 28 U.S.C. § 1446, stating “[w]hen

Congress enacted this most recent amendment to § 1446, it did not intend to require

the court to which the case is removed to do more than to exercise reasonable

judgment, based on the allegations in the complaint, and other undisputed facts.”

Smith v. State Farm Fire & Cas. Co., 868 F. Supp. 2d 1333, 1334 (N.D. Al. 2012).

In Smith, the court went on to state that where the complaint does not contain an ad

damnum clause, “the court is allowed reasonable deductions and extrapolations.” Id.

at 1335. The Smith court further stated “[t]his court is informed and verily believes”

Congress amended § 1446 “to slow down, if not to prevent,” the remand of diversity

cases “where there is no ab (sic) damnum clause, but where the parties and the court

know from their exercise of good sense and experience that the claim exceeds

$75,000.” Id. Perhaps more importantly, the Smith court stated the following:

      The court is willing to go so far as to inform plaintiffs like Smith, who
      want to pursue claims against diverse parties in a state court seeking
      unspecified damages of various kinds, such as punitive damages and
      emotional distress, must in their complaint formally and expressly
      disclaim any entitlement to more than $74,999.99, and categorically
      state that plaintiff will never accept more. Otherwise, a plaintiff will
      find herself in a federal court, which is now saddled by Congress with
      a new and heavy burden.

Id. (emphasis added). Finally, the Smith court noted in a case such as this one, if the

defendant had waited for limited discovery in state court to prove the plaintiff’s

{DOC# 00720202}                           5
           Case 2:21-cv-00507-AKK Document 1 Filed 04/09/21 Page 6 of 10




claim exceeded $75,000, the defendant would be facing a motion to remand for

untimely removal rather than for lack of subject-matter jurisdiction. Id. at 1334-35.

      7.       Also helpful is Bush v. Winn Dixie Montgomery, LLC, 132 F. Supp. 3d

1317 (N.D. Ala. 2015). In Bush, the court noted that prior to the decision by the

Eleventh Circuit Court of Appeals in Roe v. Michelin North American, Inc., 613 F.3d

1058 (2010), a complaint filed without an ad damnum clause would have invited a

defendant to use discovery admissions to establish the amount in controversy prior

to removal, as was done by the Bush defendant. Bush v. Winn Dixie Montgomery,

LLC, 132 F. Supp. 3d at 1318. The court further explained the Eleventh Circuit Court

of Appeals “took corrective steps,” because federal judges in Alabama “were

routinely remanding diversity cases for lack of a clear appearance of the

jurisdictional amount in the state court complaint.” Id. The Bush court noted the

Eleventh Circuit, which binds federal courts in Alabama:

      finally acknowledged the self-evident, namely, that a plaintiff like
      Bush, who claims to have sustained a very substantial personal
      injury at the hands of a defendant and who charges that defendant
      with wantonness and who seeks to recover for pain, suffering, and
      mental anguish, and seeks punitive damages, is realistically hoping
      to recover more than $75,000.

Bush, 132 F. Supp. 3d at 1318 (emphasis added).

      8.       As a final example, Defendant points this court to Seckel v. Travelers

Home & Marine Ins. Co., 2013 U.S. Dist. LEXIS 11582, 2013 WL 360421 (N.D.

Ala. Jan. 29, 2013). In Seckel, the court found that, although the plaintiff only

{DOC# 00720202}                            6
           Case 2:21-cv-00507-AKK Document 1 Filed 04/09/21 Page 7 of 10




claimed $26,430 in damages in his state court complaint, the unspecified damages

the plaintiff sought for alleged emotional distress and unjust enrichment allowed the

defendant to meet the amount in controversy requirement. Seckel v. Travelers Home

& Marine Ins. Co., 2013 U.S. Dist. LEXIS 11582, *5 (N.D. Ala. Jan. 29, 2013). The

Court held that, “[w]ithout an affidavit from [the plaintiff] stating that he will not

claim any more than $74,999.99 from Travelers in damages, this court has

jurisdiction over the case and DENIES [the plaintiff’s] motion to remand.” Seckel,

2013 U.S. Dist. LEXIS 11582, at *5.

      9.       Here, it is facially apparent from Plaintiffs’ Complaint that the

amount in controversy exceeds $75,000. This action arises out of an alleged

tractor-trailer accident that occurred on November 30, 2020 in Jefferson County,

Alabama. (Ex. 1, Compl. at ¶ 6). Plaintiffs allege a “tractor-trailer owned by

[Defendant MTI]” “collided with the driver’s side of the vehicle occupied by

Plaintiffs while they were stopped at the traffic light.” (Ex. 1, Compl. ¶ 7). Plaintiffs

claim the collision caused substantial damage to their vehicle. (Ex. 1, Compl. ¶

7). Plaintiffs allege that they suffered substantial injuries from the accident.

(Ex. 1, Compl. ¶ 9). Plaintiffs also allege that they have incurred substantial

medical expenses and will continue to incur medical expenses in the future. (Ex.

1, Compl. ¶ 9). Lastly, Plaintiffs allege they have suffered extreme physical pain

and suffering, emotional distress and mental anguish, and will continue to


{DOC# 00720202}                            7
        Case 2:21-cv-00507-AKK Document 1 Filed 04/09/21 Page 8 of 10




suffer same in the future. (Ex. 1, Compl. ¶ 9).

      10.    Plaintiffs set forth the following claims in their Complaint: Count

One—Negligence; Count Two—Wantonness; and Count Three – Negligent Hiring,

Training, and Supervision. (Ex. 1, Compl.). Plaintiffs do not demand a specific

amount of damages in their Complaint. They also fail to disclaim the right to, or

acceptance of, damages exceeding $74,999.99.

      11.    Plaintiffs claim the alleged accident caused property damage,

substantial physical injuries, extreme physical pain and suffering, emotional distress

and mental anguish, future pain and suffering; they also claim to have incurred

medical bills and that they will incur future medical bills. (Ex. 1, Compl. at ¶ 7, 9).

Plaintiffs also claim compensatory damages, punitive damages, cost of suit, and

“such other and further relief as the Court deems and proper.” (Ex. 1, Compl. at ¶

Prayer for Relief). In addition to specifically pleading punitive damages, punitive

damages could be available for their wantonness claim pursuant to the conditions set

forth in Ala. Code § 6-11-20.

      12.    As with the cases above, Plaintiffs claim they sustained substantial

personal injuries as a result of Defendants’ alleged negligent and wanton behavior.

These claimed damages include Plaintiffs’ claimed damages for future medical bills,

pain and suffering, and punitive damages. Plaintiffs are “realistically hoping to

recover more than $75,000,” and the amount in controversy requirement is satisfied


{DOC# 00720202}                           8
         Case 2:21-cv-00507-AKK Document 1 Filed 04/09/21 Page 9 of 10




in this case.

       13.      This Notice of Removal is filed in the United States District Court for

the Northern District of Alabama, Southern Division, within the time allowed by law

for the removal of actions to the United States District Courts. Defendant MTI was

served with the Summons and Complaint on or about March 11, 2021. (Ex. 1, Notice

of Service for MTI). This Notice of Removal is timely because it is filed “within 30

days after the receipt by the defendant, through service or otherwise, of a copy of

the initial pleading setting forth the claim for relief upon which such action or

proceeding is based.” 28 U.S.C. § 1446(b)(1). Accordingly, the prerequisites for

removal pursuant to 28 U.S.C. § 1441 have been met.

       14.      Without waiver of any defenses or objections including, but not limited

to, improper process, improper service of process, improper venue, and lack of

personal jurisdiction, Defendant MTI submits this Notice of Removal.

       15.      Pursuant to 28 U.S.C. § 1446(d), Defendant MTI shows a copy of this

Notice of Removal is being filed with the Clerk of the Circuit Court of Jefferson

County, Alabama. Further, Defendant represents to this Court that a copy of this

Notice of Removal is also being served upon counsel for Plaintiff.

                                         Respectfully submitted,

                                         s/ Sara Elizabeth DeLisle
                                         Thomas L. Oliver, II (ASB-3153-R53T)
                                         Sara Elizabeth DeLisle (ASB-8051-s81d)
                                         Anna C. Saunders (ASB-2747-i00t)

{DOC# 00720202}                             9
       Case 2:21-cv-00507-AKK Document 1 Filed 04/09/21 Page 10 of 10




                                       Attorneys for Defendant Murrow’s Transfer,
                                       Inc.

OF COUNSEL:

CARR ALLISON
100 Vestavia Parkway
Birmingham, Alabama 35216
Telephone: (205) 822-2006
Facsimile: (205) 822-2057
E-mail:     sbdelisle@carrallison.com
            asaunders@carrallison.com

                         CERTIFICATE OF SERVICE

       I hereby certify that on the 9th day of April 2021, the foregoing document was
electronically filed with the Clerk of this Court, and served upon the following using
the CM/ECF system:

Champ Lyons, III
Champ Lyons, III, P.C.
P.O. Box 131388
Birmingham, AL 35213-1388
champ@champlyons.com

                                       s/ Sara Elizabeth DeLisle
                                       OF COUNSEL




{DOC# 00720202}                          10
